Order filed February 3, 2022.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00323-CR
                                ____________

                    CESAR CARLOS URBINA, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 155th District Court
                            Austin County, Texas
                     Trial Court Cause No. 2018R-0157


                                     ORDER

      The reporter’s record in this case was due October 28, 2021. See Tex. R.
App. P. 35.1. On January 11, 2022, this court granted in part the court reporter’s
third request for extension of time to file the record until January 28, 2022. In
granting that request, this court noted that no further extensions would be granted
absent extraordinary circumstances. On that date, the court reporter submitted a
fourth request for extension of time, seeking to file the record on February 28,
2022. Based on the circumstances elaborated on in the motion, we issue the
following order.
      We order Vicki L. Brown, the 155th District Court’s court reporter, to file
the record in this appeal by February 28, 2022. No further extensions will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Vicki L. Brown does not timely file the record as ordered,
we may issue an order directing the trial court to conduct a hearing to determine
the reason for the failure to file the record.

                                     PER CURIAM


Panel Consists of Chief Justice Christopher and Justices Zimmerer and Wilson.




                                            2